 



Exhibit 10.3
Certain information in this document, marked by brackets, has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

     
(MAXYGEN LOGO) [f40418f4041801.gif]
  Maxygen, Inc.
200 Penobscot Drive
Redwood City, CA 94063
650.298.5300 main
650.364.2715 fax
www.maxygen.com

February 18, 2005
Dr. John Grate
Codexis, Inc.
200 Penobscot Drive
Redwood City, CA 94063
Dear John:
     I acknowledge your letter dated February 17, 2005, retracting the letter
dated January 6, 2005 from Tassos Gianakakos.
     This will confirm our agreement reached in our meeting of February 18, 2005
that, based on Codexis’ representations in its letter dated February 8, 2005
regarding the expenditures made by Codexis, Inc. and Cargill, Inc. with respect
to 3-HP, Codexis has satisfied the requirements of Section 2.1.6(a) of the
License Agreement entered March 28, 2002, between Codexis and Maxygen, as
amended, for Subfield 1, Category (b) set forth on Exhibit G to the License
Agreement.
     Accordingly, Maxygen agrees that, as of the date of this letter, [****]
monomers that are amino carboxylic acids, hydroxy carboxylic acids, olefinic
carboxylates and/or hydroxy acids, shall be Supplemental Products (as defined in
the Agreement) that may be used to make polymers (excluding polymers for use for
[****] and/or [****]).
     Please indicate Codexis’ agreement to the foregoing by countersigning
below.

            Yours sincerely,
      /s/ Michael S. Rabson       Michael S. Rabson     

          UNDERSTOOD AND AGREED BY CODEXIS, INC.
      By:   /s/ John H. Grate         Name:   John H. Grate     

Date:  Title:  

3-4-05 VP, R&D & CTO 

     

